689 So.2d 371 (1997)
Anthony D. WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-03598.
District Court of Appeal of Florida, Second District.
February 21, 1997.
James Marion Moorman, Public Defender, and Austin H. Maslanik, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Tonja R. Vickers, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Anthony D. White appeals an order denying his dispositive motion to suppress and an order denying his motion to amend the scoresheet. We affirm both orders, but certify conflict in regard to the latter.
White specifically challenges the addition of eighteen points to his scoresheet calculation. These points were applied pursuant to Florida Rule of Criminal Procedure 3.702(d)(12). In affirming the trial court on this point, we certify that our decision in this case is in direct conflict with the decision of the Fourth District Court of Appeal in Galloway *372 v. State, 680 So.2d 616 (Fla. 4th DCA 1996).
THREADGILL, C.J., and FULMER and WHATLEY, JJ., concur.